Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This is a response to papers filed on January 21, 2021.  Claims 21, 26, and 39-42 have been amended. Claims 1-20, 23, 32, and 32 have been cancelled. No claim has been newly added.  Accordingly, claims 21-22, 24-31, 33-37, and 39-42 are under consideration on the merit.

Information Disclosure Statement
The Information Disclosure Statements filed 12/21/20 and 12/23/20 are in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statements in English are fully considered by the examiner.  The foreign language references, are only considered to the extent where an English translation available or examiner understands that language.  A signed copy of form 1449 is enclosed herewith. 

Applicant’s amendments dated 01/21/2021 necessitate the new grounds of rejection set forth below.

Claim Rejections - 35 USC § 103 
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in art rejection immediately above.
Claims 21-22, 24-31, 33-37, and 39-42 are rejected under 35 USC §103 as being unpatentable over Okumura et al. (“Okumura”, EP 0129807 A2, published January 2, 1985) in view of Kroon et al (“Kroon”, WO 2014071354 A1, published May 8, 2014). 
It should be noted that the corresponding national stage publication US 20150297496 A1 is referenced for convenience (full text availability and paragraph labeling).
The claims embrace a method providing keratin fibers with wave or curl with heat, comprising: applying onto the keratin fibers a composition comprising: at least one organic alkaline agent having a pKa value ranging from about 8.0 to about 13.5; and at least one polymeric thickener, wherein the composition has a pH ranging from about 8.0 to about 12; heating the keratin fibers at 50°C to 250°C for 1 minute to 2 hours; and optionally rinsing and/or drying the keratin fibers; wherein the at least one organic alkaline agent is chosen from amino acids, diamines, polyamines, guanidine, urea, monoamines chosen from alkanolamines, their derivatives, or mixtures thereof, and wherein the at least one polymeric thickener comprises at least one sugar unit.
In addition, claims 21 and 26 use the open-ended transitional phrase “comprising”.  Thus, they allow for the presence of additional unrecited steps or components.
It should be noted that the optional steps are not required.  Prior art not teaching the option steps still read on the claimed methods.
Okumura is directed to hair treatment composition for heat waving and method for waving hair (title, interpreted as reshaping keratins with heat).  Okumura teaches that when hair is applied with a hair treatment composition comprising a specific type of amino acid, peptide, protein, etc. and adjusted pH to 8 to 10.5, and then heated to a predetermined temperature (Summary of the invention page 4), and the predetermined temperature is ranging from 40 to 160°C (the 4th paragraph on page 5, read on the limitations of the two steps in the instant claims 21 and 26; falling within the composition pH range and encompassing the temperature range in the instant claims 21, 26, and 37).  Okumura indicates that a buffer agent provides a better hair setting and waving effects (the 1st paragraph on page 5) and examples of buffer agents include citric acid/disodium hydrogen phosphate or maleic acid/ tris-hydroxyaminomethane (last paragraph o page 8, read on the limitation of organic acidic agent in the instant claims 26 and 28, implying the pKa in t the instant claim 27).  The total amount of buffer agent is from 0.05 to 50% (last paragraph o page 8, read on the limitation of organic acidic agent in the instant claim 29).  Okumura states that pH adjusting is done with inorganic alkalis including potassium hydroxide, sodium hydroxide or organic alkalis including monoethanolamine, diethanolamine, triethanolamine (2nd paragraph on page 7, read on the alkaline agents in the instant claims 26 and 30).  Okumura also teaches that examples of the amino acids free of mercapto group useful in the present invention include neutral amino acids (e.g. alanine), basic amino acids, e.g. arginine, lysine, histidine, and acidic amino acids, e.g. aspartic acid, glutamic acid (1st full paragraph on page 6, readable on the limitations of amino acids in the instant claims 23 and 28, as well as the negative limitation in the instant claims 35-35 and 41).  Okumura further teaches that the at least one amino acid or peptide compound (e.g. L-alanine, the entry #1 in Table 1 on page 14) has to be used in a final usage form, in an amount of 0.1 to 20 wt% (1st full paragraph on page 8, readable on the concentration range of alkaline agent in the instant claims 24 and 31).  Additionally, Okumura teaches that the method is capable of semi-permanently setting hair without use of alkalis of high concentration, and oxidizing and reducing agent (summary of invention on page 4, read on the negative limitations of the instant claims 25, 35-36, and 42).  

Based on the specification, he (b) polymeric thickener have at least one sugar unit are selected from native gums, such as cellulose, guar gum and xanthan gum, and derivatives thereof ([0039]-[0040]), gum arabic ([0131] of PGPUB)).
Kroon is directed to personal care composition for a keratin substrate comprising conditioning and/or styling polymer (title).  Kroon teaches that the personal care composition can be an appropriate product selected from the group consisting of hair-care products, styling and treating hair compositions, permanent hair wave systems, etc.  ([0092], the same endeavor ae the instant claims).  Kroon also teaches that it is preferred to add suitable thickening agents including carboxyvinyl polymers, carrageenan, hydroxyethyl cellulose, hydrophobically modified hydroxyethyl-cellulose, and water soluble salts of cellulose ethers, natural gums such as gum karaya, xanthan gum, gum arabic, etc. ([0137], read on the limitation of the thickener in the instant claims 21 and 26).   In one of the examples, sodium lauroyl sarcosinate, an amphiphilic surfactant, (2.7%) is used (Table 6).  Kroon further teaches that compositions having various viscosity, from 4,380 cPs (conversion unit is 1 mPa⋅s = 1 cPs) to 86,000 cPs, depending on the type and amount of ingredients use (examples 14-15, encompassing the viscosity of at least 800 mPa.s with no upper limit in the instant claim 34).  
"It is prima facie obvious to combine two compositions each of which is taught by Okumura and Kroon to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (MPEP 2144.06(I).  In this case, both Okumura and Kroon are directed to hair styling.  It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose at least one thickening agent taught by Kroon to be incorporated into the hair waving composition of Okumura to form a third composition to be used for the very same purpose.  Thus, in view of the teachings of Okumura and Kroon, there would have been a reasonable expectation that a polymeric thickener with at least one sugar unit could be successfully used in a method for providing hair a wave or curl. 
Regarding the pKa value ranging from about 8.0 to about 13.5 in claims 21 and 26 or 8.0 to about 12.5 in claim 22, it is believed that the same amino acid of Okumura meets this limitation, e.g. arginine, which is one of the organic alkaline agents in the specification ([0020] in the specification.  MPEP 2112.02 (1I): "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  In this case, Okumura discloses the same amino acids, e.g. histidine, arginine, etc. the pKa is necessarily be the same as claimed.  Additionally, in the absence of the USPTO to have at its disposal the tools or facilities deemed necessary to make physical determinations of this sort, Applicants have the burden to show that this, in fact, is not the case.
Regarding the specific heating temperature and time in the instant claims 21, 26 and 37, and the amount of viscosity modifiers in claim 33, the principles of law are “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456 (CCPA 1955). This rule is limited to cases in which the optimized variable is a “result-effective variable.” In re Antonie, 559 F.2d 618, 620 (CCPA 1977).  In this case, Okumura teaches the temperature is generally from 40 to 160.  But, heating temperature and time depends on several factors including the degree of damage of hair, the type of buffer and alkaline, the pH and the types of preparation of the treatment.  Kroon teaches the desired viscosity falling within the claimed rang.  Thus, finding the optimal range of heating temperature and time is obvious. 
Regarding the negative limitations of the composition does not comprise ammonia (claim 25-26), does not comprise a thiol compound (claim 35),  does not comprise reducing agent or oxidizing agent in claim 36, he composition of Okumura does not comprising these  ingredients.  Okumura recognizes that the damage of hair caused by elution of hair proteins can be mitigated with a reduced degree of irritativeness against skin by not using reducing and oxidizing agents.  Additionally, some embodiments of the hair treatment composition of Okumura (e.g. Table 4) does not comprise ammonia.  Thus, the negative limitation of free of or does not comprise ammonia in the instant claims 25 and 26 are met.   Thus, the negative limitations of claims 25-26 and 35-36 are met.
Regarding the specific viscosity (claims 34 and 40), it’ll be hard pressed to find a cosmetic formulation that doesn’t involve some understanding of rheology. A hair dye or conditioner need to flow when pour or squeezed from the container but not drip off when applied to hair.  Thus, it would have been prima facie obvious to find the desired range of viscosity to achieve the effect desired, absent evidence to the contrary. 

Response to arguments

Midha is no longer a prior art.  Thus, the arguments against Midha is moot.
 The applicant is thanked for quoting various case laws regarding obviousness inquiry.  As set forth above in the rejection, it is believed obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose at least one thickening agent taught by Kroon to be incorporated into the hair waving composition of Okumura to form a third composition to be used for the very same purpose.  
Applicant argues that the unexpected results set forth in the as-filed application are sufficient to overcome any such finding.  Applicant also argues that amended claim 21 and claim 26 to recite “wherein the at least one polymeric thickener comprises at least one sugar unit.” Applicant submits that the results in the Examples are commensurate in scope with the claimed invention.
In response, applicant is reminded that the invention needs to be considered as a whole and the unexpected results must be commensurate in scope with claimed invention.  As amended, claims 21 and 26, as written, recite “at the at least one alkaline agent” and “at least one polymeric thickener comprises at least one sugar unit”, meaning any organic alkaline agent in combination with any polymeric thickener regardless of the type or amount used.  In Table 1 the examples of organic alkaline agent are histidine and glycine (combined 13%) in Ex. 1, while arginine is used (in 10%) in Ex. 2.  However, there is no specific amount required in the base claims as little as 0.1%  in claim 24.  The lowest amount in the examples (3-7) is 5%, which is 50 times more than claimed. Thus, a skilled artisan could not ascertain a trend in the exemplified data that would allow him/her to reasonably extend the probative value thereof. In re Clemens.  On the other hand, a  not commensurate in scope with claimed invention.  See MPEP 716.02(d): Whether the unexpected results  are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens. Thus, the so called (unexpected results” are  insufficient to rebut the prima facie case.
For these reasons, the invention as a whole is prima facie obvious over the cited references.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

CONTACT INFORMATION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/YANZHI ZHANG/
Primary Examiner, Art Unit 1617